DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on October 29, 2020 is acknowledged.  The traversal is on the ground(s) that product claims 7-11 should be included in Group I because claim 7 has been amended to disclose that the product claims were formed by the process of claim 1.  This is not found persuasive because the product of claims 7-11 can still be made by another materially different process as disclosed in the Restriction Requirement dated May 29, 2020. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP section 2113.I. The amendment to disclose that the product of claim 7 was made by the process of claim 1 does not add any patentable distinctness to the claims and the product of the claim can be made by a materially different process than that of claim 1 in order to form the final product of claim 7.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2020.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 29, 2020.




This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected with traverse in the reply filed on October 29, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Han (U.S. Patent # 9,305,124) teaches a method for simulating a three-dimensional structure comprising a step of discretizing the three-dimensional structure into two-dimensional layers. However, Han does not fairly teach or suggest having discretized the structure/shape into a plurality of radial segments, determining a radial strain for each radial position on each radial 
	Ward (U.S. Patent Publication No. 2016/0104320) teaches a process for modeling three-dimensional objects shapes comprising a step of discretizing the shape into 2D surfaces. However, Ward Han does not fairly teach or suggest having discretized the structure/shape into a plurality of radial segments, determining a radial strain for each radial position on each radial segment of the plurality of radial segments and determining a mesh pattern comprising a quantity of mesh material for each position r to provide a composite strain.

Conclusion
	Claims 1 through 5 have been allowed. Claims 6 has been withdrawn without traverse and claims 7 through 11 have been withdrawn with traverse.
This application is in condition for allowance except for the following formal matters: 
Claims 7 through 11 have been withdrawn with traverse and authorization from the applicant to cancel these claims could not be achieved.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712